Citation Nr: 1642575	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-34 551	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied service connection for bilateral hearing loss.  Jurisdiction over the appeal currently resides with the RO in Houston, Texas.

In July 2012, the Veteran was scheduled for a Travel Board hearing with a Veterans Law Judge.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In March 2014, the Board remanded the appeal to the RO via the Appeals Management Center, in Washington, D.C., for further development.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

In June 2012, the Veteran submitted a signed written request to withdraw his claim.  Thereafter, this issue was remanded by the Board in March 2014, and the Veteran appeared for a VA examination (per the Board's March 2014 remand directives) in April 2014.  Moreover, the issue was readjudicated in an August 2014 Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the Veteran's claim remains on appeal and is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2014 VA examination report, the examiner indicated review of audiograms from a 1985 DD Form 2215 and a 1986 DD Form 2216.  The examiner also cited these records in support of his medical opinion.  However, audiograms from a 1985 DD Form 2215 and a 1986 DD Form 2216 are not of record.  The examiner listed these records as records that were not included in the claims file.  

As the Veteran has indicated that he served in the United States Navy Reserve from 1979 to 1995, and the pertinent records discussed above relate to his Reserve service, locating the pertinent records discussed above should also include obtaining service treatment records from his Reserve service, to the extent possible.  While a May 2012 formal finding of unavailability of the Veteran's service treatment records from his active service appears in the claims file, service treatments records from his Reserve service are not associated with the claims file, and the efforts taken to obtain his service treatment records from his Reserve service are unclear.  Particularly, there is no indication that records were requested from his Reserve unit.

Lastly, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file, as appropriate, the 1985 DD Form 2215 and the 1986 DD Form 2216 that were reviewed by the examiner who conducted the April 2014 VA examination.

Also, take appropriate steps, including contacting the Veteran's United States Navy Reserve unit, to obtain any outstanding service treatment records from his reserve service.

Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1) (2015).  All such available records should be associated with the Veteran's claims file.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VA Texas Valley Coastal Bend Health Care System.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

